Drawings
The drawings are objected to because they fail to show:
First shaft 40 fixed to the inner housing face 38 as recited in claims 1 & 13 and described at page 8 of the specification.
Second shaft 72 fixed to the outer housing face 70 as recited in claims 1 & 13 and described at page 9 of the specification.
The resilient flex coupling 42 in the inner housing cavity 32 as recited in claims 1 & 13, and described at pages 8 & 9 of the specification.
The retention member 76  fixed to the outer housing 60 by retention fasteners 82 as recited in claims 1 & 13 and described at page 10 of the specification.
The clearances recited in claims 2, 4, 6, 7 & 13-15, and described at page 10 of the specification.
The annular band 90 disposed in annular gap G as recited in claims 9 & 16, and described at page 12 of the specification.

The drawings are objected to because they are incomplete.  A sectional side view(s) of the disclosed invention fully assembled is lacking amongst the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it begins with a phrase that can be implied (see “is provided” in the first sentence). See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As noted in exhaustive detail above, the drawings fail to show features corresponding to many of the claim limitations in addition to failing to show the internal relationships of the claimed elements in a fully assembled flex coupling assembly (i.e. claimed invention).  Without such it is not possible to accurately determine the metes and bounds of the claims.
Claim 19 recites the limitation "said first shaft".  There is insufficient antecedent basis for this limitation in the claim because none of the previously recited first shafts is identified as “said first shaft”.  
Claim 19 recites the limitation "said second shaft".  There is insufficient antecedent basis for this limitation in the claim because none of the previously recited second shafts is identified as “said second shaft”.

Claim Rejections - 35 USC § 102
Claims 1-4, 9, 11-16, 18 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter, US 4,389,204.  Walter discloses a flex coupling assembly for coupling a first shaft of a shaft assembly to a second shaft of the shaft assembly, comprising: 
an inner housing (4, 8, 23) having a generally cylindrical inner housing wall (23) extending along an axis and bounding an inner housing cavity between an inner housing first end (4) and an inner housing second end (nominally indicated by reference numeral 35), said inner housing first end having an inner housing end face (left side of end 4) extending generally transversely to said axis and said inner housing second end being open; 
a first shaft (2) fixed to said inner housing end face and extending along said axis; 
an outer housing (1, 19, 20) having a generally cylindrical outer housing wall (20) extending along said axis and bounding an outer housing cavity between an outer housing first end (1) and an outer housing second end (19), said outer housing first end having an outer housing end face extending generally transversely to said axis and said outer housing second end being open; 
a second shaft (see shafts” at col. 2, line 65) fixed to said outer housing end face and extending along said axis; 
a resilient flex coupling (9, 13) fixed (10) to said inner housing in said inner housing cavity; and 
a retention member (14) fixed to said outer housing by a plurality of retention fastener members (16, 32) and retaining said inner housing in said outer housing cavity,
wherein said inner housing and said outer housing are moveable relative to one another axially along said axis and rotatably about said axis via flexing of said resilient flex coupling (col. 3, lines 48-50),
wherein said inner housing end face has at least one through opening (35), said retention fastener member/protrusion (32) extending through said at least one through opening in clearance (col. 3, line 64) relation therewith, wherein said at least one through opening acts as a positive stop to limit the degree of relative rotation between said inner housing and said outer housing (col. 3, line 66 through col. 4, line 2),
wherein said generally cylindrical inner housing wall and said generally cylindrical outer housing wall are spaced radially from one another by an annular gap (24), col. 3, line 39) and further including an annular band (25, 26) disposed in said annular gap,
wherein said annular band is fixed (27, 28) to the generally cylindrical inner housing wall (col. 3, lines 54-57),
wherein said resilient flex coupling has a metal core (9) overmolded with an elastomeric body (13),
wherein a bending force tending to bend said first shaft relative to said second shaft is counteracted by an equal and opposite force applied (see “radially brace” at col 3, line 43) between said generally cylindrical inner housing wall and said generally cylindrical outer housing wall.

Allowable Subject Matter
Claims 5-8, 10, 17 & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679